Per Curiam,
The finding of the court below was that certain stocks in the hands of the individual respondents were the property of the coal company, and assets for the payment of its debts, and that such assets had been “ improperly disposed of.” On the present application for an attachment, the court, after again going over the case with care, refused to find that the conduct of the respondents was fraudulent, or that there was a fraudulent misappropriation of the assets. This would seem to bring the case within the rule in McCarrell v. Mullins, 141 Pa. 513.
But there is a second reason why the attachment should not issue, alluded to by the learned judge, though not dwelt upon. *415The decree was that the defendants “ must refund and repay so much of the stocks, bonds and assets of the McKinley Coal Company, received by them, or either of them, as may be necessary to pay the plaintiff’s judgment, with interests and costs.”
This was an indefinite order which imposed no exact duty on the respondents. Until the required amount was liquidated, the decree was wanting in the precision necessary for its enforcement by attachment.
Decree affirmed.